Memorandum. Judgment of conviction affirmed.
Section 15-10 of the City Code of Newburgh is constitutional in that it imposes a criminal sanction for public behavior which can create serious health and safety hazards for defendant and the general public and offends the moral and esthetic sensibilities of a large segment of the community (Powell v Texas, 392 US 514, 532). Moreover, defendant has failed to overcome the strong presumption of constitutionality attaching to said ordinance (Matter of Stubbe v Adamson, 220 NY 459; People v Epton, 19 NY2d 496, remittitur amd on other grounds 19 NY2d 1017, cert den 390 US 29; NY Const, art IX, § 2, subd [c]; General City Law, § 20, subd 22; Municipal Home Rule Law, § 10). Additionally, the other issues raised on this appeal are without merit.
Concur: Hogan, P. J., Glickman and Farley, JJ.